Citation Nr: 0028176	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected low 
back disability. 

2.  Entitlement to service connection for depression, claimed 
as secondary to the veteran's service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
June 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a November 1997 rating action, 
with which the veteran expressed her disagreement in January 
1998.  A statement of the case was issued in March 1998, and 
a supplemental statement of the case was issued in April 
1999.  A substantive appeal was received in May 1999.  
Thereafter, the matter was forwarded to the Board in 
Washington, DC. 


REMAND

A review of the record reflects that, in the substantive 
appeal submitted by the veteran in May 1999, she indicated 
that she did not desire to appear at a hearing before the 
Board.  Prior to the Board's entering a decision in this 
case, however, the Board received a letter from the veteran's 
representative, in which it was advised that the veteran had 
inadvertently indicated that she did not desire a hearing, 
and that she now sought to have a hearing before the Board, 
by means of a tele-video conference.  In order to accommodate 
this request, it will be necessary to return the case to the 
RO so that arrangements for such a hearing may be made.  
Accordingly, this case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
tele-video conference hearing before a 
veterans law judge as soon as 
practicable.  The RO should then afford 
the veteran's representative the 
opportunity to review the claims file in 
preparation for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



